Case 20-10343-LSS Doc 4963 Filed 05/25/21 Page1of4

FILED

2021 KAY 25 AM 8:48

To: whom it may concern oe,
CLERK
US BANKRUPTCY
DISTRICT OF DELAWA pr
Thank you for letting me tell my story

I was a victim of sexual abuse in the Boy Scouts; this is only the 2 time I have
ever told anyone. I will skip the ugliness and concentrate on the results.

Being born in 1961. I grew up in a modest home loving parents, as I got older I learned
what it meant to be a man. During that time. A man doesn’t have problems, and if he did
he keeps it to himself. He doesn’t show fear, rejection, and for Gods sakes never cry.

The Boy Scouts of America seemed to be a great place to teach values. I joined. Went on
several weekend camping trips, made many friends. Learned many things. Then summer
camp came along, all of that was erased by PURE EVIL, and ugliness.

After I was abused in the showers. I never wanted to take a shower again, the other scouts
used to roll me in the sand, “calling it Chicken fry” forcing me to bathe. I was so afraid to
go back in there, where the sexual abuse happened. I would often stay up late at night to
shower, or go to the lake and bathe there.

I was told that adults don’t believe children and to keep my mouth shut. I was also told
about many scouts that never returned from summer camp, and they hope it doesn’t
happen to me... YES IT WAS THREATNED!!!

After returning home, I was a different person. Scared, Confused, and ashamed. I felt as
if | caused this to happen. Trying to be a man. I keep it to myself. I also thought people
would hate me. I wanted so desperately to quit the scouts. Mom used to have to whoop
me, to make me go to the Tuesday night meetings.

Things drastically changed from that point on. When I was at the meetings the two men
that abused me, would walk by me and make a gun with there fingers and say pop.

I finely put my foot down and would never go back to scouts. Dad took his belt to me as
I sat on the couch; he whipped me several times as I sat there and took it.

The lashings on my legs made whelps, and some bleed. Tears built up in my eyes. But I
knew MEN don’t CRY. Mom couldn’t take it anymore and told him to stop.
Iwas NOT EVER GOING BACK! Regardless.

This entire abuse set in motion a very strange, life for me... it had many downs. |
rebelled, shortly after this. I refuse to go to school
Case 20-10343-LSS Doc 4963 Filed 05/25/21 Page 2of4

I didn’t understand what was happening to me, the “flashbacks” would come and go.
During high school they returned. I quit in the 10" grade to go into my depression.
I returned to be advanced to the | |" grade, then I quit again. Never to return.

I had a Very rough time during this period of my life, no friends, no hope, only
depression. I started drinking. I had no where to go, nothing to do. So I would just drive
around drinking. This lead too many DWIT’S. So I turned to drugs. This opened Pandora
*s Box.

I became an alcoholic, drug addict; Depression would creep in and out of this period of
my life. Sending me to bed for weeks, months, and even a year. | would not even get out
of bed. To celebrate Christmas with my family.

Relations with women was pretty much out of the question.

After I was sent to prison. Texas will never forget that number” I had to take a
good hard look at myself. When I returned home it was time to do something. I got a
steady job and I held it for over a year. This was huge for me... I thought I really put the
sexual abuse behind me. So I started going to College. I got a better job, one with in my
field of studies, and then I got married. Bought a house, it looked like I was going to

make it.

Then it happened again.... I don’t know why the nightmares start up, I don’t know why
the feelings come, I just don’t understand. Along with this, comes the drinking, Drinking
seemed to help me forget, it made me a different person. With the drinking comes
trouble. Again in trouble with the police. Back to Prison I go.

It seemed it was a double sided sword. I would Drink to forget, No one knows when the
feelings will come back, no one knows when the nightmares will return, no one knows
when the depression hits. NOT even me...alone with this ugliness comes me trying to
escape myself.

Divorce comes too soon. Again | am alone, scared, and confused. And now I am angry at
myself. I want to die. | attempted many times. But I was scared. I finely got over these
feelings. I again learned to Stuff my feelings. A MAN can’t show NO type of weakness!

I wanted so much to talk to a stranger about what happened, seek professional help; |
attended AA meetings, and thought that was the place to let it all out. However I learned
there, why I drank, why I did Drugs. So again Stuff the REAL REASON...

I was searching for something that wasn’t there. How do | cope with life, my feelings,
and my issues? HOW???

Ok. Life goes on. I met another woman, Got married, and attended Church for many
years.
Being unemployable I started a landscaping company.

 

 
Case 20-10343-LSS Doc 4963 Filed 05/25/21 Page 3of4

But never told anyone. It looked like life was going to be ok.
My wife got cancer and died. The Church turned its back on us.

I had to leave her house. I burred myself in work. Bought a house. And was alone again.
Here come the feelings, here come the drinking. Here comes the drugs! WHY?

I would LOVE for someone to tell me why?

When I seen the TV ads of being abused in Scouting, all the feelings came back. I hated
those ads on TV. HATED THEM. I refused to watch TV.

The I* time I ever told anyone what happened to me. Was the attorneys, I had to Re-
live that horrible time. It felt good to get it out, but | was Very afraid! I was afraid
someone may come and this time use a real gun on me.

I didn’t sleep for several days after I filed. | would hear noised and think there coming
for me. It’s been Very difficult, doing this. Today I am NOT drinking, or using drugs.
I think that part of my life is over. “Or I pray it is”

Let this letter serve as the 2™ time I have ever told anyone what happened. It does feel
good to get it out. And I have learned to cry. Everything makes perfect sense to me now,
my life. My troubles. And | suppose I got my answers as to why so much ugliness has
happened in my life.

Everything that the boy Scouts have done to me. Was take my life. They took it from me.
Only to leave me with pain, Heartbreak, and Fear. There is NO way I will ever get over
this. I will never know how to love; I may never know how to live.

I have stopped blaming myself; I have stopped telling myself why I didn’t fight back,

I still know NOT to tell anyone. I will never get over this.

Learning about the law suite, I have felt much anger, I learned of the 6,000.00 they
offered. Many things come to mind. Mainly a slap in the face. YES they are still hurting
me! The scares I see every day in the mirror. Now I have another one....

The Boy Scouts of America MUST be abolished I wouldn’t wish my life on anyone!
We are starting a new generation, there are many things going on in the world. There is

much beauty, but there is so much ugliness. I beg of you. PLEASE don’t let the boy
scouts hurt another child! PLEASE don’t let them....
 

t+
—
oO
t+
o
o
©
oO
|
N
~
LO
N
~
LO
oO
To
2
re
o
©
oOo
st
oO
oO
Qa
”
Y
7
o
+
©
©
vr
©
N
D
©
O

 

See fete

 

Pe ae y
SE ae Sas.
eZ of | |
” GUA. o
< a ay ne = <=, =~
© figheedens %, Se POSTAGE
ut ar a se ° Y,
2 te pi ee se 3

4 has $ 00 0
ri ‘de is 0001 2! Sua so

om iIAILED FROMZIAYUODE 5

 

 

 

Justice Lauri Selber Silverstein
824 Market Street

6" Floor Us
Wilmington, DE 19801 xr NM «
iSBOiss0S4 coz Daf PM aff afpag hh ap EPL Ee gf fa dpa dpa papi perafisatds fill

 

 
